UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-7540



KEVIN SEAN POLK,

                Petitioner - Appellant,

          v.


A. L. BEELER; ALBERTO R. GONZALES,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-hc-02064-D)


Submitted:   March 20, 2008                   Decided:   May 8, 2008


Before MICHAEL and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Sean Polk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin Sean Polk, a federal prisoner, appeals the district

court’s order dismissing his 28 U.S.C. § 2241 (2000) petition.             We

have     reviewed   the   record    and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Polk v. Beeler, No. 5:07-hc-02064-D (E.D.N.C. Sept. 28,

2007).    We deny Polk’s motion to appoint counsel and dispense with

oral   argument     because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -